DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Because all claims have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/07/2022 for those claims is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Status
Claims 31-57 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 33, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 33 recites “wherein the Cas endonuclease cleaves the double-stranded DNA polynucleotide,” but the claim is drawn to a composition and not a method. It is unclear how this recitation is intended to limit the claim. To meet this claim limitation, does the composition need to have a double-stranded DNA polynucleotide that has already been cleaved? Accordingly, the metes and bounds of the claim cannot be determined.    
	Claim 57 recites, “wherein the heterologous polynucleotide is either a donor DNA molecule, or a polynucleotide modification template that comprises a sequence at least 50% identical to a sequence in the cell.” The placement of the comma makes it unclear if the clause “that comprises a sequence at least 50% identical to a sequence in the cell” is intended to modify the recitation of “donor DNA molecule.” Also note that without a minimum fragment length the recitation, “that comprises a sequence at least 50% identical to a sequence in the cell” does not limit the claim in any way. Accordingly, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-39, 41, 43-44, 47, 49, and 56-57 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schmakov et al (US 2021/0166783 A1), for 102(a)(2) rejection and Shmakov et al (WO 2018/035250 A1) for 102(a)(1) rejection. The WO document is a priority document for the US case. Note that the WO did not have a proper sequence listing filed, however the same sequence that is the basis of the below prior art rejections is present in both documents WO refers to the sequence as 1077873159 (see Figure 9 and Table 1). In the US case, it is referred to as SEQ ID NO:126. (Citations below will be based on the WO document).
Schmakov et al disclose CRISPR nucleases including 1077873159 which is a sequence from Lyngbya_PCC_8106 which is 99.9% identical to the instantly claimed SEQ ID NO:38 (Table 1). They disclose that the disclosed Cas proteins can be packaged for delivery into a cell as DNA encoding the Cas linked to heterologous promoters comprised within an expression vector and cassettes encoding guide RNAs and a homology directed repair template if homologous recombination is desired (paragraph 80, claim 25) and they contemplate the usage in several types of animal cells (paragraph 81). They also disclose that sequences encoding a heterologous marker gene can be fused to the Cas enzyme (paragraph 75). Accordingly, claims 31-39, 41, 43-44, 47, 49, and 56-57 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schmakov et al. 
BFC60483
ID   BFC60483 standard; protein; 497 AA.
XX
AC   BFC60483;
XX
DT   19-APR-2018  (first entry)
XX
DE   Type V-U3 CRISPR effector protein (1077873159).
XX
KW   CRISPR-Cas system.
XX
OS   Unidentified.
XX
CC PN   WO2018035250-A1.
XX
CC PD   22-FEB-2018.
XX
CC PF   16-AUG-2017; 2017WO-US047193.
XX
PR   17-AUG-2016; 2016US-0376387P.
XX
CC PA   (BROD ) BROAD INST INC.
CC PA   (MASI ) MASSACHUSETTS INST TECHNOLOGY.
CC PA   (RUTF ) UNIV RUTGERS STATE NEW JERSEY.
CC PA   (USSH ) US DEPT HEALTH & HUMAN SERVICES.
XX
CC PI   Cox D,  Koonin EV,  Makarova KS,  Pyzocha N,  Scott D,  Severinov K;
CC PI   Shmakov S,  Smargon A,  Wolf YI,  Yan W,  Zhang F;
XX
DR   WPI; 2018-138816/17.
XX
CC PT   Identifying clustered regularly interspaced short palindromic repeats 
CC PT   effectors, involves identifying sequences, and open reading frames in 
CC PT   array, discarding all loci encoding proteins, and identifying, and 
CC PT   classifying putative effectors.
XX
CC PS   Example 2; Fig 9; 88pp; English.
XX
CC   The present invention relates to a novel method for identifying clustered
CC   regularly interspaced short palindromic repeats (CRISPR) effectors. The 
CC   method involves: (a) identifying sequences in a genomic or metagenomic 
CC   database encoding a CRISPR array; (b) identifying one or more open 
CC   reading frames (ORFs) in the selected sequences within 10 kb CRISPR array
CC   ; (c) discarding all loci encoding proteins which are assigned to known 
CC   CRISPR-Cas subtypes, and optionally all loci encoding a protein of less 
CC   than 700 amino acids; and (d) identifying putative CRISPR effectors, and 
CC   optionally classifying them based on structure analysis. The invention 
CC   also provides: a method for identifying putative CRISPR effectors; and a 
CC   method for identifying a class 2 CRISPR effector. The method increases 
CC   the efficiency and versatility of the CRISPR-Cas system. The present 
CC   sequence is a type V-U3 CRISPR effector protein (1077873159), which is 
CC   used in the sequence alignment study of the invention for comparing the 
CC   sequence with various V-U families proteins and TnpB nucleases.
XX
SQ   Sequence 497 AA;

  Query Match             99.9%;  Score 2548;  DB 26;  Length 497;
  Best Local Similarity   99.8%;  
  Matches  496;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MITVRKIKLTIMGDKDTRNSQYKWIRDEQYNQYRALNMGMTYLAVNDILYMNESGLEIRT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MITVRKIKLTIMGDKDTRNSQYKWIRDEQYNQYRALNMGMTYLAVNDILYMNESGLEIRT 60

Qy         61 IKDLKDCEKDIDKNKKEIEKLTARLEKEQNKKNSSSEKLDEIKYKISLVENKIEDYKLKI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IKDLKDCEKDIDKNKKEIEKLTARLEKEQNKKNSSSEKLDEIKYKISLVENKIEDYKLKI 120

Qy        121 VELNKILEETQKERMDIQKEFKEKYVDDLYQVLDKIPFKHLDNKSLVTQRIKADIKSDKS 180
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VELNKIIEETQKERMDIQKEFKEKYVDDLYQVLDKIPFKHLDNKSLVTQRIKADIKSDKS 180

Qy        181 NGLLKGERSIRNYKRNFPLMTRGRDLKFKYDDNDDIEIKWMEGIKFKVILGNRIKNSLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NGLLKGERSIRNYKRNFPLMTRGRDLKFKYDDNDDIEIKWMEGIKFKVILGNRIKNSLEL 240

Qy        241 RHTLHKVIEGKYKICDSSLQFDKNNNLILNLTLDIPIDIVNKKVSGRVVGVDLGLKIPAY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RHTLHKVIEGKYKICDSSLQFDKNNNLILNLTLDIPIDIVNKKVSGRVVGVDLGLKIPAY 300

Qy        301 CALNDVEYIKKSIGRIDDFLKVRTQMQSRRRRLQIAIQSAKGGKGRVNKLQALERFAEKE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CALNDVEYIKKSIGRIDDFLKVRTQMQSRRRRLQIAIQSAKGGKGRVNKLQALERFAEKE 360

Qy        361 KNFAKTYNHFLSSNIVKFAVSNQAEQINMELLSLKETQNKSILRNWSYYQLQTMIEYKAQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNFAKTYNHFLSSNIVKFAVSNQAEQINMELLSLKETQNKSILRNWSYYQLQTMIEYKAQ 420

Qy        421 REGIKVKYIDPYHTSQTCSKCGNYEEGQRESQADFICKKCGYKVNADYNAARNIAMSNKY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 REGIKVKYIDPYHTSQTCSKCGNYEEGQRESQADFICKKCGYKVNADYNAARNIAMSNKY 480

Qy        481 ITKKEESKYYKIKESMV 497
              |||||||||||||||||
Db        481 ITKKEESKYYKIKESMV 497
  
US-16-326-132-126
; Sequence 126, Application US/16326132
; GENERAL INFORMATION
;  APPLICANT: THE BROAD INSTITUTE, INC.
;  APPLICANT:MASSACHUSETTS INSTITUTE OF TECHNOLOGY
;  APPLICANT:RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY
;  APPLICANT:THE UNITED STATES OF AMERICA, AS REPRESENTED BY
;  APPLICANT:THE SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES
;  TITLE OF INVENTION: METHODS FOR IDENTIFYING CLASS 2 CRISPR-CAS SYSTEMS
;  FILE REFERENCE: 114203-0219
;  CURRENT APPLICATION NUMBER: US/16/326,132
;  CURRENT FILING DATE: 2019-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2017/047193
;  PRIOR FILING DATE: 2017-08-16
;  PRIOR APPLICATION NUMBER: 62/376,387
;  PRIOR FILING DATE: 2016-08-17
;  NUMBER OF SEQ ID NOS: 170
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 126
;  LENGTH: 497
;  TYPE: PRT
;  ORGANISM: Lyngbya sp.
US-16-326-132-126

  Query Match             99.9%;  Score 2548;  DB 107;  Length 497;
  Best Local Similarity   99.8%;  
  Matches  496;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MITVRKIKLTIMGDKDTRNSQYKWIRDEQYNQYRALNMGMTYLAVNDILYMNESGLEIRT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MITVRKIKLTIMGDKDTRNSQYKWIRDEQYNQYRALNMGMTYLAVNDILYMNESGLEIRT 60

Qy         61 IKDLKDCEKDIDKNKKEIEKLTARLEKEQNKKNSSSEKLDEIKYKISLVENKIEDYKLKI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IKDLKDCEKDIDKNKKEIEKLTARLEKEQNKKNSSSEKLDEIKYKISLVENKIEDYKLKI 120

Qy        121 VELNKILEETQKERMDIQKEFKEKYVDDLYQVLDKIPFKHLDNKSLVTQRIKADIKSDKS 180
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VELNKIIEETQKERMDIQKEFKEKYVDDLYQVLDKIPFKHLDNKSLVTQRIKADIKSDKS 180

Qy        181 NGLLKGERSIRNYKRNFPLMTRGRDLKFKYDDNDDIEIKWMEGIKFKVILGNRIKNSLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NGLLKGERSIRNYKRNFPLMTRGRDLKFKYDDNDDIEIKWMEGIKFKVILGNRIKNSLEL 240

Qy        241 RHTLHKVIEGKYKICDSSLQFDKNNNLILNLTLDIPIDIVNKKVSGRVVGVDLGLKIPAY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RHTLHKVIEGKYKICDSSLQFDKNNNLILNLTLDIPIDIVNKKVSGRVVGVDLGLKIPAY 300

Qy        301 CALNDVEYIKKSIGRIDDFLKVRTQMQSRRRRLQIAIQSAKGGKGRVNKLQALERFAEKE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CALNDVEYIKKSIGRIDDFLKVRTQMQSRRRRLQIAIQSAKGGKGRVNKLQALERFAEKE 360

Qy        361 KNFAKTYNHFLSSNIVKFAVSNQAEQINMELLSLKETQNKSILRNWSYYQLQTMIEYKAQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNFAKTYNHFLSSNIVKFAVSNQAEQINMELLSLKETQNKSILRNWSYYQLQTMIEYKAQ 420

Qy        421 REGIKVKYIDPYHTSQTCSKCGNYEEGQRESQADFICKKCGYKVNADYNAARNIAMSNKY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 REGIKVKYIDPYHTSQTCSKCGNYEEGQRESQADFICKKCGYKVNADYNAARNIAMSNKY 480

Qy        481 ITKKEESKYYKIKESMV 497
              |||||||||||||||||
Db        481 ITKKEESKYYKIKESMV 497



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40,42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmakov et al (US 2021/0166783 A1) and Shmakov et al (Cox) (WO 2018/035250 A1)  as applied to claims 31-39, 41, 43-44, 47, 49, and 56-57 above, and further in view of Zhang et al (US 2019/0032036 A1).
The claims are drawn to the synthetic composition of claim 31 further comprising a deaminase, wherein the fusion protein further comprises a heterologous endonuclease domain, wherein the Cas endonuclease is attached to solid matrix.
Schmakov et al teach all the limitations of claim 31. 
Schmakov et al do not teach fusion proteins or the solid matrix.
Zhang et al teach that Cas proteins can be fused to other functional domains including endonuclease and deaminase domains (Paragraphs 633, 642, 643) or fused to a bead which is a solid matrix (paragraph 1087). 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to modify the Cas protein of Schmakov et al as Zhang et al did with the Cas9 protein. A person of ordinary skill art would have been motivated to make such modification to add to the functionality of Cas protein and would have had a reasonable expectation of success in doing so as it was already taught in another protein of the same class. As such, claims 40,42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmakov et al further in view of Zhang et al. 


Claim(s) 45-46, and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmakov et la (US 2021/0166783 A1) and Shmakov et al (WO 2018/035250 A1)  as applied to claims 31-39, 41, 43-44, 47, 49, and 56-57 above, and further in view of Brower-Towland (US 2017/0166912 A1).
	The claims are drawn to the synthetic composition of claim 44 and methods of claim 50 wherein the plant cell is a monocot including corn, wherein the method further comprises generating a whole organism from the modified cell.
	Schmakov et al teach all the limitations of claim 49.
	Schmakov et al do not teach to use their Cas proteins in plants.
Brower-Toland teach extensive use of Cas endonucleases to modify plant genomes including in maize and regeneration of plants from Cas modified cells. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to use the Cas system of Schmakov et alto modify plants as Browder-Toland et al. A person of ordinary skill would have had a reasonable expectation of success in doing so, as it both disclosures concern using Cas proteins for genome modification. A person of ordinary skill would have been motivated to use the Cas protein of Schmakov et al as their smaller size would make them easier to use than earlier characterized Cas proteins which can be quite large. As such, claims 45-46, and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmakov et la further in view of Browder-Towland. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663